         Case 3:19-cv-00620-AWT Document 52 Filed 10/07/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

JOHN DOE                                                      DOCKET NO. 3:19cv620 (AWT)

VS.

YALE UNIVERSITY, ET AL                                        OCTOBER 7, 2019


      MOTION FOR PERMISSION TO BE EXCUSED FROM COURT HEARING

       The undersigned moves that he be excused from attending the hearing scheduled for

October 8, 2019 for the reason that he is only local counsel to counsel for plaintiff for this matter,

and the plaintiff’s counsel will be attending from California.

       The undersigned would not have anything to add at such a hearing, as he was not a party

to settlement discussions which occurred solely between defense counsel and plaintiff’s counsel

and would neither be arguing nor testifying at the hearing tomorrow.


                                               THE PLAINTIFF

                                               /s/ Jonathan J. Einhorn

                                               JONATHAN J. EINHORN
                                               129 WHITNEY AVENUE
                                               NEW HAVEN, CT 06510
                                               FEDERAL BAR NO. ct00163
                                               EINHORNLAWOFFICE@GMAIL.COM


                                       CERTIFICATION

        I hereby certify that on this 7th day of October, 2019, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing.

                                               /s/ Jonathan J. Einhorn
                                               JONATHAN J. EINHORN
